In re Joseph, Wilfred; — Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Charles, 29th Judicial District Court, Div. “D”, No. 95-0223; to the Court of Appeal, Fifth Circuit, No. 96-KA-0187.
Writ granted in part; denied in part. On remand for resentencing as to each of the three counts for which relator was convicted, the district court retains the discretion to provide expressly whether the penalties imposed shall run concurrently or consecutively. La.C.Cr.P. art. 883, Cmt. (“When the court does not expressly direct whether the sentences are to be served concurrently or consecutively, this article provides the rule of construction.”) The court should exercise its discretion in light of the original intent of the original sentencing judge. State v. Harris, 93-1098 (La. 1/5/96), 665 So.2d 1164. Cf., State v. Fraser, 484 So.2d 122 (La.1986). In all other respects, the application is denied.
LEMMON, J., not on panel; recused.